DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimette (USPN 6,679,795) in view of Johnston (USPN 3,035,838) as previously applied.
Regarding claims 11, 12 and 21, Figure 1 of Ouimette shows a target 10.  Uprights 14 correspond to the recited solid rectangular center member.  Uprights 14 are considered to indicate accuracy of a human-propelled object with the uprights by pivoting down when impacted by an object.  Further, uprights 14 direct where the object does after impact as a natural consequence of a rebounding effect after impact.  Figure 2 of Ouimette shows the recited hinge 16 but in the form of a hinge pin.  However, Ouimette discloses that other pivotal connections can be used.  See Ouimette, column 2, lines 52-57.  Figure 2 of Johnston discloses that hinges used in target elements can have first and second sides 20,16 that are rotatably coupled to each other via rod 22.  See Johnston, Figures 2 and 5.  The substitution of one known hinge element as shown in Johnston for another hinge element as shown in Ouimette would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the hinge shown in Johnston would have yielded predictable results, namely the ability of the uprights to be pivotably movable after impact.  Base 12 of Ouimette is considered to correspond to the weighted base member.  As the Ouimette target is designed to receive a thrown object, one of ordinary skill in the art would recognize the need to provide a sufficiently weighted base to withstand the impact of that thrown object and in direct proportion to the impact, i.e., a heavier weight would be inherently better suited to withstand a greater impact.
Regarding the added limitation to claim 11 of the first and second surfaces of the center member, the front surface of the Ouimette upright 14 corresponds to the recited first surface.  The rear surface is considered to positioned directly behind and parallel to the front surface.  The bottom portion of the rear surface is also positioned directly behind the bottom portion of the front surface.
Regarding the added limitation to claims 11 and 21 of the weighted base member and hinge, the Ouimette base member 12 includes a panel 18 that has a horizontal top and bottom surfaces.  Further, although Ouimette does not explicitly show the front surface of the base member fixed to the second side of the hinge, it would have been an obvious matter of design choice to modify the Ouimette target as modified above since applicant has not disclosed that having a specific part of the base attached to a particular part of the hinge solves any stated problem or is for any particular purpose and it appears that the target would perform equally well with hinge at any location on the base member that still allows the target to pivot.  Even further, it would have been obvious to move the location of the Ouimette hinge as modified above since it has generally been recognized that shifting the location of parts involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.
Regarding the added limitation of claims 11 and 21 and the two configurations, Figure 1 of Ouimette shows the target device 14 in a first configuration where the top 14b is higher than, and therefore vertically extends past, the base member in a first configuration.  Figure 2 of Ouimette shows the target 14 in broken lines in a second configuration as it has rotated unimpeded around a hinge 16 from a nearly vertical first position to a nearly horizontal second position.
Regarding claim 13, base 12 of Ouimette includes a rectangular weighted member 20.
Regarding claim 14, the totality of Ouimette uprights 14 are considered to be larger than base member 20.
Regarding claim 15, although Ouimette does not explicitly disclose the weight of the base member, the problem of target stability is generally well-known in the gaming art and particularly in the aerial target art.  It was commonly known to those skilled in the art that providing sufficient weight to a target base for the broad purpose of keeping the target from moving due to the force of an anticipated impact from a propelled object is desired.  It would have been obvious at the time the invention was made for a person having ordinary skill in the art to add enough weight to the Ouimette base for the purpose recognized in the target art as discussed above.
Regarding claims 17 and 18, it would have been an obvious matter of design choice to make the Ouimette uprights square, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.
Regarding claim 19, the Ouimette target is considered to be inherently capable of being removably connectable to any physical object, including the upper portion of a tennis ball basket.
Regarding claim 20, each Ouimette upright 14 is considered to be one-piece.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the “target surface in Ouimette and Johnson are designed to stay upright during use whereby a user throws or bounces [a] ball of[f] the target surface” (Remarks, page 9, first complete paragraph).  However, Ouimette clearly indicates that the target surface (upright 14) pivots downwardly after being struck by a thrown object.  See Ouimette, Figure 2; Abstract; column 6, lines 37-45.
Applicant also argues that the target surface of his invention “extends below the top surface of the base member with the hinge connected to a rear of the target and the front surface of the base member” (Remarks, page 9, last paragraph).  However, it is noted here that such a limitation is not in the claims.  Limitations contained in arguments cannot be read into the claims for the purpose of avoiding the prior art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and 




the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711